DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
In the oath or declaration “Patent Assignment Cover Sheet” filed 11/12/2020, the instant application 17/095,776 is listed under the title “Trash can and trash bag combination”. Appropriate correction is required. 

Specification
The abstract of the disclosure is objected to because in line 7, “The rotation of the cam only allows the linkage to repetitively moves” is grammatically incorrect. A suggested correction is “The rotation of the cam only allows the linkage to repetitively move.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
p. 2 line 24, p. 3 line 2, 5, 7, and 9: “Preferably, further comprises” is grammatically incorrect. A suggested correction is “Preferably, the embodiment further comprises”.
The word “Silicon” used throughout the specification is a misspelling. A suggested correction is “silicone”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:  “silicon” is a misspelling. A suggested correction is “silicone”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: replace “the water inlet pipe” with “the inlet pipe.”

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a pump body of an oral irrigator including a cylindrical tube disposed on the plungers in the mount; a first silicon O-ring disposed on the linkage in a rear end of the cylindrical tube and having a front end adhered to the rear end of the cylindrical tube; a pump disposed at a front end of the cylindrical tube; a nozzle seat disposed at a front end of the pump; a first valve, a compression spring, and a second silicon O-ring disposed between the front end of the pump and the nozzle seat from rear to front sequentially; a nozzle extending from a front end of the nozzle seat; a lock plate for securing the nozzle to the nozzle seat; a third silicon O-ring and a fourth silicon O-ring disposed between the rear end of the nozzle seat and the lock plate from rear to front sequentially wherein the third silicon O-ring is fastened between the nozzle seat and the lock plate, the fourth silicon O-ring is secured onto the nozzle, and the fourth silicon O-ring is adhered to an inner surface of the lock plate; an inlet pipe disposed on a bottom of the pump; and a water outlet pipe disposed on a top of the pump and in combination with other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772                                                                                                                                                                                                        /YOGESH P PATEL/Primary Examiner, Art Unit 3772